EXHIBIT 16.1 February 7 , 2008 U.S Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC20549 RE:Camelot Entertainment Group, Inc. We have read the statements under Item 4.01 of the Amended Current Report on Form 8-K to be filed with the Securities and Exchange Commission on February 7 , 2008 regarding the change of auditors.We agree with all statements pertaining to us. We have no basis to agree or disagree with statements pertaining to the successor accountants. /s/ Malone & Bailey, PC Malone & Bailey, PC www.malone-bailey.com Houston, Texas
